UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4228


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER FRANKLIN GRIFFITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:10-cr-00114-WO-1)


Submitted:   September 13, 2011          Decided:   September 29, 2011


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Graham Tod Green, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Walter Franklin Griffith pled guilty, pursuant to a

written plea agreement, to the possession of a firearm by a

convicted      felon,     in    violation         of   18    U.S.C.       §§    922(g)(1)        and

924(a)(2) (2006).             The district court sentenced Griffith to 108

months’       incarceration         followed           by     a     three-year            term   of

supervised release.            On appeal, Griffith’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

he   states     that     he    could    identify        no        meritorious        issues      for

appeal,        but      questions       whether             Griffith’s          sentence         was

reasonable. *

               This    court    reviews       a    sentence            under    a    deferential

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).           The first step in this review requires us to

inspect       for     procedural    reasonableness                by    ensuring          that   the

district court committed no significant procedural errors, such

as   improperly         calculating      the       Guidelines           range,       failing      to

consider        the     18     U.S.C.     §        3553(a)          (2006)          factors,      or

insufficiently          explaining       the       selected            sentence.             United

States v. Boulware, 604 F.3d 832, 837-38 (4th Cir. 2010).                                         We

then       consider    the    substantive         reasonableness           of       the    sentence

       *
       Griffith was advised of his right to                                    file a pro se
supplemental brief but has declined to do so.                                   The Government
has elected not to file a brief.



                                               2
imposed, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.               We presume that a sentence within a

properly    calculated         Guidelines         range    is   reasonable.            United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

            Here, Griffith raised no objection to the findings or

calculations made in the presentence report, which established

an applicable sentencing range of 100 to 120 months, and which

the court explicitly adopted.                     At sentencing, the court heard

the testimony of two witnesses called by Griffith, considered

counsel’s argument requesting a sentence “near the low end of

the guideline range,” and permitted Griffith an opportunity to

speak on his own behalf.               After explaining that its ruling was

predicated       on     the    nature     and         circumstances       of    Griffith’s

offense,     his      history    and     characteristics,           and    the    need      to

protect    society        from    further         criminal      conduct,        the    court

sentenced Griffith to a term of incarceration that fell in the

bottom half of the uncontested Guidelines range.

            As     we   have     stressed,        a    sentencing      court     “need     not

robotically tick through § 3553(a)’s every subsection,” but must

only    “provide      [this     court]   an       assurance     that      the    sentencing

court    considered       the    § 3553(a)         factors      with    regard        to   the

particular defendant.”            United States v. Moulden, 478 F.3d 652,

657 (4th Cir. 2007) (internal quotation marks omitted).                                    Our

review of the record persuades us that the sentencing court did

                                              3
so   here.       Accordingly,       we    readily         conclude      that       Griffith’s

sentence is procedurally reasonable.                      We further conclude that

Griffith     has    not   rebutted       the      presumption       of       reasonableness

accorded his within-Guidelines sentence.

             In accordance with Anders, we have reviewed the entire

record in this case, including the guilty plea hearing, and have

found no meritorious issues for appeal.                     We therefore affirm the

district court’s judgment.                This court requires that counsel

inform    Griffith,       in    writing,       of   the     right       to    petition    the

Supreme     Court    of   the    United    States         for    further      review.      If

Griffith requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave    to       withdraw       from     representation.

Counsel’s motion must state that a copy thereof was served on

Griffith.       We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented        in      the    materials

before    the    court    and    argument         would    not    aid     the      decisional

process.

                                                                                     AFFIRMED




                                              4